DETAILED ACTION

Claim Objections
Claims 3, 5, and 16 are objected to because of the following informalities:  
Claims 3, 5, and 16 contain grammatical errors. Please reread the claims carefully and make corrections.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 12-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hermansen et al. (“Hermansen”, US 6,060,539) in view of Xu (“Xu”, Increasing the thermal conductivity of boron nitride and aluminum nitride particle epoxy-matrix composites by particle surface treatments).
Regarding claim 1, Hermansen discloses a thermally conductive flexible epoxy adhesive (title) and teaches the inclusion of boron nitride particles (6:25-34).
Hermansen does not expressly teach silane-containing organofunctional groups, covalently bound to the surfaces of the boron nitride particles. 
However, Xu teaches surface treatment of boron nitride particles with (3-glycidyloxypropyl) trimethoxysilane (p.244: section 2) increases the thermal conductivity of boron nitride particle epoxy-matrix composites (abstract). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to treat the surface of the boron nitride particles of Hermansen with silane-containing organofunctional groups, such as those taught by Xu, to increase the thermal conductivity of the composite.
As to claim 2, Xu teaches (3-glycidyloxypropyl) trimethoxysilane (p.244: section 2), as discussed above.
As to claims 3-6, (3-glycidyloxypropyl) trimethoxysilane (p.244: section 2) appears to read on the claimed limitations, as described in [0055] of Applicant’s PgPUB.
As to claims 7-9, Hermansen teaches fillers of 50 micron spheres (6:35-52), which meets the claimed limitations. As to claim 9, a sphere would meet the aspect ratio limitation.
As to claim 12, Hermansen teaches the amount of filler can be 35 to 75% vol (6:10-24), which substantially overlaps the claimed range.
As to claim 13, Hermansen teaches frozen, pre-mix, flexible epoxy adhesives are known (2:10-32).
As to claim 14, Hermansen does not expressly teach the claimed viscosity. However, Hermansen appreciates that the viscosity may be determined and adjusted through simple experimentation. Such adjustment would be within the level of ordinary skill in the art.
As to claims 17-18, Hermansen teaches the adhesives may be used in aircrafts (11:1-12). Hermansen does not expressly teach use of the adhesive in spacecraft. However, use of aircraft components in spacecraft components would be within the level of ordinary skill in the aerospace art.
As to claim 19, the combination of epoxy and boron nitride particles is thermally conducting but electrically insulating, as evidenced by Xu (see p.243, section 1).
As to claim 20, Xu teaches the resulting thermal conductivity would be around 14 (see Table 1), which meets the claimed limitation.

Claims 10-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hermansen and Xu as applied above, and further in view of Sato et al. (“Sato”, US 2010/0036022 A1).
Regarding claims 10-11 and 15-16, Hermansen and Xu do not expressly teach a urethane-modified epoxy resin.
Sato teaches adding urethane-modified epoxy resin provides flexibility and high adhesive strength ([0040]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to add urethane-modified epoxy resin to an epoxy resin composition to provide flexibility and increase adhesive strength. 
The references do not expressly teach providing the BN particles and urethane modified epoxy as separate components in a kit. However, separating components before mixing would be a matter of design choice and is considered obvious.
There would be a reasonable expectation that the urethane-modified epoxy of Sato would have similar properties to Applicant’s unless the components were varied greatly.

Response to Arguments
Applicant’s arguments have been fully considered but are not found persuasive.
Applicant argues that Xu does not describe separately forming hydroxyl groups on the surface of the boron nitride particles and then using these hydroxyl groups to covalently bond organofunctional groups.
However, Applicant attributes exposing BN particles to a silane to attach hydroxyl groups to the BN particles and specifically teaches the use of (3-glycidyloxypropyl) triethoxysilane (PGPub, [0014]). Xu teaches exposing the BN particles to the same silane. There would be a reasonable expectation, then, that at least some of the particles would form a covalent bond.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H. LEE whose telephone number is (571)270-7711. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H LEE/               Primary Examiner, Art Unit 1746